SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2017 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F üForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: A voluntary announcement in relation to the operational statistics for 2016 of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on January 23,2017. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this notice, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this notice. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Voluntary Announcement in relation to the Operational Statistics for 2016 This is an announcement voluntarily made by China Petroleum & Chemical Corporation (the “Company”) in connection with certain matters relating to the operational statistics of the Company for 2016. The Board of Directors of the Company (the “Board”) and all members of the Board warrant that there are no false representations, misleading statements or material omissions contained in this announcement and severally andjointly accept full responsibility for the authenticity, accuracy and completeness of the information contained herein. China Petroleum & Chemical Corporation Operational Statistics for 2016 Production Unit Change % Oil and gas mmboe Crude Oil mmbbls China mmbbls Overseas mmbbls Natural Gas* bcf Refinery Throughput** Million tonnes Gasoline Million tonnes Diesel Million tonnes Kerosene incl. Jet Fuel Million tonnes Light Chemical Feedstock Million tonnes — 1 — Production Unit Change % Ethylene Thousand tonnes Synthetic Resins Thousand tonnes Synthetic Fibers Thousand tonnes Synthetic Thousand tonnes Total Domestic Sales Volume of Refined Oil Products Million tonnes Retail Million tonnes Direct sales & Distribution Million tonnes Conversion ratio: * 1 cubic meter 35.31 cubic feet ** 1 tonne 7.35 barrels Note: The above table includes 100% of the production from domestic JVs. Important Notice: The operational statistics for 2016 in this announcement are not audited and may be different from the audited operational data. The Company will release its audited operational data in its annual report for 2016, which shall prevail, if such differences aforementioned exist. Investors are advised to exercise caution when dealing in the shares of the Company. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors Beijing, the PRC, 23 January 2017 As at the date of this announcement, directors of Sinopec Corp. are: directors of Sinopec Corp. are: Wang Yupu*, Dai Houliang#, Wang Zhigang#, Zhang Haichao#, Jiao Fangzheng#, Ma Yongsheng#, Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+ and Fan Gang+. # Executive Director * Non-executive Director +Independent Non-executive Director — 2 — SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Vice President and Secretary to the Board of Directors Date: January 23, 2017
